DETAILED ACTION
Claims 1-9, 11-14 and 16 are currently pending. Claims 1-9, 11-14 and 16 are rejected under new grounds. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 9849872 (“Bearfield”) in view of Ghanem (US 2009/0167186).
Referring to Claim 1: Bearfield teaches a rail signal arrangement for a rail signaling system (Pg. 1, lines 13-14) comprising: 
a rail signal having a rail signal lamp (1) comprising a plurality of light emitter sub-arrays each comprising a light emitter (2) (Pg. 3, lines 19-21), wherein the light emitter sub-arrays are electrically connected in parallel (Pg. 10, lines 2-5); and 
a control circuit (Figs. 4-6) configured to: (i) operate the rail signal lamp in response to operating instructions from a remote operations management system (Pg. 7, lines 1-3), (ii) detect the proportion of light emitter sub-arrays that are in an operable condition with 
Bearfield does not specifically teach that the rail signal comprises a plurality of rail signal lamps having different respective minimum threshold levels. However, Ghanem teaches an LED array (120) with four different sub-arrays having different colors (red, yellow, green and white) and differing patterns/numbers of LEDs (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use different minimum threshold levels for different types of sub-arrays, such as the varying sub-arrays of Ghanem, in order to appropriately compensate for the varying intensity of different colors and numbers/patterns of LEDs while providing varying colors and patterns to increase the capabilities of the signaling system.

Referring to Claim 2: Bearfield further teaches a rail signal arrangement, wherein each light emitter sub-array comprises a plurality of light emitters (2) that are electrically connected in series (Pg. 5, lines 17-19).

Referring to Claim 3: Bearfield further teaches a rail signal arrangement, wherein the light emitters (2) are light emitting diodes (Pg. 2, line 23).

Referring to Claim 4: Bearfield further teaches a rail signal arrangement, wherein each rail signal lamp comprises a light sensor (18) configured to detect light emitted from more than one light emitter sub-array when the respective sub-arrays are supplied with a drive signal for generating light emission (Pg. 10, lines 26-30).

Referring to Claim 5: Bearfield further teaches a rail signal arrangement, wherein each light emitter sub-array comprises a light sensor (18) configured to detect light emitted from the light emitter sub-array when the light emitter sub-array is supplied with a drive signal for generating light emission (Fig. 4) (Pg. 10, lines 26-28). 

Referring to Claim 6: Bearfield does not specifically teach that the monitoring system is configured to detect the condition of the light emitter sub-arrays by detecting current flowing through the light emitter sub-arrays when supplied with a drive signal for generating light emission. While Bearfield teaches using a voltage detector to detect the condition of the light emitter sub-arrays (Pg. 5, lines 25-30), Bearfield does not specifically teach using current.
	However, Ghanem teaches an LED signal arrangement, wherein the monitor system is configured to detect the condition of the light emitter sub-arrays (110) by detecting (via 228) current flowing through the light emitter sub-arrays when supplied with a drive signal (Para. [0044]), and Ghanem additionally teaches that this current sensing can be in addition to a light output detection circuit (Para. [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use current to detect the condition of the light emitter 

Referring to Claim 9: Bearfield further teaches a rail signal arrangement, wherein the or each minimum threshold level is a fixed minimum threshold level (Pg. 5, line 36 – Pg. 6, line 8).

Referring to Claim 11: Bearfield does not specifically teach that the rail signal comprises a rail signal lamp for emitting red light with a threshold level that is higher than a rail signal lamp threshold level for a further rail signal lamp for emitting a non-red light. 
However, Ghanem teaches an LED array (120) with four different sub-arrays having different colors (red, yellow, green and white) and differing patterns/numbers of LEDs (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use different minimum threshold levels for red and non-red sub-arrays, such as the red and non-red (yellow, green and white) sub-arrays of Ghanem, in order to appropriately compensate for the varying intensity of different colors and numbers/patterns of LEDs while providing varying colors and patterns to increase the capabilities of the signaling system.

Referring to Claim 12: Bearfield further teaches a rail signal arrangement, wherein the control circuit is provided within a housing of the rail signal (Fig. 2).

Referring to Claim 13: Bearfield further teaches that the light emitters are LEDs (Pg. 2, line 23).
Bearfield does not specifically teach that the control circuit comprises a dummy load for dissipating current to emulate the current through incandescent light emitters.
However, Ghanem teaches an LED array (120) wherein the control circuit comprises a dummy load (236) for dissipating current to emulate the current through incandescent light emitters (Para. [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use a dummy load, as taught by Ghanem, in order to eliminate the need to reconfigure a legacy control system.

Referring to Claim 14: Bearfield further teaches a rail signaling system having a rail signal arrangement according to claim 1 (Pg. 1, lines 13-14).

Referring to Claim 16: Bearfield further teaches a method of controlling a rail signal (Pg. 1, lines 13-14) comprising: 
operating a rail signal lamp (1) with a control circuit (Figs. 4-6) in response to operating instructions from a remote operations management system (Pg. 7, lines 1-3), the rail signal lamp comprising a plurality of light emitter sub-arrays each comprising a light emitter (2), wherein the light emitter sub-arrays are electrically connected in parallel (Pg. 10, lines 2-5), 
detecting the proportion of light emitter sub-arrays that are in an operable condition with a monitoring system (Pg. 12, lines 9-14), and 

Bearfield does not specifically teach that the rail signal comprises a plurality of rail signal lamps having different respective minimum threshold levels. However, Ghanem teaches an LED array (120) with four different sub-arrays having different colors (red, yellow, green and white) and differing patterns/numbers of LEDs (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use different minimum threshold levels for different types of sub-arrays, such as the varying sub-arrays of Ghanem, in order to appropriately compensate for the varying intensity of different colors and numbers/patterns of LEDs while providing varying colors and patterns to increase the capabilities of the signaling system.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bearfield in view of Ghanem and WO 2008/141384 (“Young”).
Referring to Claim 7: Bearfield does not specifically teach that the control circuit is configured to store a condition status of each rail signal lamp and to return the condition status in response to an enquiry signal from the remote operations management system. However, Young teaches determining the proportion of faulty LEDs in a traffic light display and “(b) feeding the signal indicative of the proportion to a rectifier and filter, (c) providing a threshold device to which the rectified and filtered signal is fed, the threshold device being activated when more than an allowable proportion of LEDs in the 

Referring to Claim 8: Bearfield does not specifically teach that the or each minimum threshold level is at least 75% of light emitter sub-arrays in a rail signal lamp are operable. Rather, Bearfield teaches that “the predetermined threshold advantageously corresponds to a percentage of the light intensity initially emitted by the LED or group of LEDs, and preferably corresponds to at least 80% and more preferably at least 95% of the initial light intensity” (Pg. 5, line 36 – Pg. 6, line 8). However, Young teaches determining the proportion of faulty LEDs in a traffic light display because it is considered useful to know if more than a specified proportion of the LEDs in a display are faulty in order to enable subsequent servicing of the traffic light (page 1, lines 9-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use a proportion of lights as a threshold, as taught by Young, rather than a percentage of light intensity as a minimum threshold because the proportion is useful to know when determining when a light needs to be serviced and it would be obvious to use a similar percentage for the proportion of lights as was used for the light intensity, i.e., at least 80%.

Response to Arguments
Applicant argues that Bearfield does not teach providing a condition status signal for the proportion of operable light emitter subarrays in each rail signal lamp and having different respective minimum threshold levels for said proportions. Further, Applicant argues Bearfield and Ghanem are related to maintaining constant light intensity and fail to identify whether a proportion of operable light emitter sub-arrays meets a respective one of at least two different respective minimum threshold levels. The Examiner responds that Bearfield teaches that a condition status signal is sent when it is determined that a predetermined number of LEDs has failed (page 4, lines 4-8). Bearfield’s predetermined number of failed LEDs will inherently be a proportion of the total number of LEDs in that rail signal lamp. Thus, sending a signal when the number of LEDs falls below a minimum may be reasonably interpreted as the equivalent to sending a signal when the proportion of the LEDs in that array falls below a minimum. Thus, Bearfield may be broadly interpreted as satisfying the “proportion” limitation. Additionally, the Examiner notes that the newly applied Young reference teaches determining the proportion of faulty LEDs in a traffic light display. Thus, in an alternative argument, it would be obvious for Bearfield to not only predetermine the minimum threshold of failed LEDs, but to specifically determine that number as a proportion of the whole in view of the teachings of Young. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to vary the predetermined number of failed LEDs permissible, i.e., the minimum threshold proportion of operable light emitter sub-arrays, according to the varying intensity of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617